In the
                  Court of Appeals
          Second Appellate District of Texas
                   at Fort Worth
                ___________________________

                     No. 02-19-00064-CV
                ___________________________

SIMONE BARRON AND WAHID J. YAMMINE AND WALID YAMMINE,
                     Appellants

                                V.

      ISSAM AL SHMAISANI AND SHARON SMITH, Appellees


             On Appeal from the 348th District Court
                     Tarrant County, Texas
                 Trial Court No. 348-264569-13


              Before Pittman, Birdwell and Bassel, JJ.
               Per Curiam Memorandum Opinion
                            MEMORANDUM OPINION

       We have considered appellant Wahid J. Yammine’s “Notice of Withdrawal of

Notice of Appeal,” which we treat as a motion to dismiss his appeal. We grant the

motion and dismiss the appeal of Wahid J. Yammine only. See Tex. R. App. P.

42.1(a)(1), (b), 43.2(f).

       The case shall hereafter be styled “Simone Barron and Walid Yammine v.

Issam Al Shmaisani and Sharon Smith.”

       Wahid J. Yammine shall pay all costs of his appeal, for which let execution

issue. See Tex. R. App. P. 42.1(d), 43.4.



                                                  Per Curiam

Delivered: June 20, 2019




                                            2